Title: To Thomas Jefferson from Anonymous, [before 5 March]
From: Anonymous
To: Jefferson, Thomas


            Sir
              [before 5 Mch. 1802]
            Our Country by Your Assistance is happily delivered from King Craft and Priestcraft but it Labours under Lawyers Craft. I mean by Lawyers Craft, their making long Speeches to display their Abilities, and to try to pervert Justice. by this means 2 days are taken up in trying a cause of a trifling Assault, &c. by this means, tryals are put off when witnesses Come and wait att Great Expence, & 2. 3. or 400 Persons are kept from their Occupations, trials put off for 7 Years, to the great Injury, of this country and we believe if more Courts were multiply’d Lawyers would be multiply’d in Proportion. we See no hope of redress Unless from You. as Jurors we wish to Serve our Country but are tired by waiting 5 Days and doing So little buisness. we hope you will [prese]nt Some Plan that the Buisness in our Courts of Justice may be Expedited
            I believe this is the Common Language of all this Country & we wish to Lay this before you in hope of Redress. we hope you will Accept this Plain address from Your Friends and pay Such attention to it as appears to you it requires
          